United States Court of Appeals for the Federal Circuit
                                         03-1615

                                        NTP, INC.,

                                                              Plaintiff-Appellee,

                                             v.

                             RESEARCH IN MOTION, LTD.,

                                                              Defendant-Appellant.

       Henry C. Bunsow, Howrey Simon Arnold & White, LLP, of San Francisco,
California, filed a combined petition for panel rehearing and rehearing en banc for
defendant-appellant. With him on the petition were Robert C. Laurenson, of Irvine,
California, and David W. Long, of Washington, DC.

      James H. Wallace, Jr., Wiley, Rein & Fielding LLP, of Washington, DC, filed a
response to the petition for plaintiff-appellee. With him on the response were John B.
Wyss, Gregory R. Lyons, Scott E. Bain, Floyd B. Chapman, and Kevin P. Anderson.

       Philip C. Swain, Foley Hoag LLP, of Boston, Massachusetts, filed an amicus
curiae brief for the Canadian Chamber of Commerce. With him on the brief was Carla
Miriam Levy.

       Homer E. Moyer, Jr., Miller & Chevalier, Chartered, of Washington, DC, filed an
amicus curiae brief for The Government of Canada. With him on the brief was Michael T.
Brady.

        Linda S. Resh, Kirkland & Ellis LLP, of Chicago, Illinois, filed an amicus curiae
brief for the Information Technology Association of Canada. With her on the brief was
Craig D. Leavell.

       Susan A. Cahoon, Kilpatrick Stockton LLP, of Atlanta, Georgia, filed an amicus
curiae brief for Earthlink, Inc. With her on the brief was Kristin J. Doyle.

Appealed from: United States District Court for the Eastern District of Virginia

Chief Judge James R. Spencer
    United States Court of Appeals for the Federal Circuit

                                       03-1615

                                      NTP, INC.,

                                                     Plaintiff-Appellee,


                                           v.


                           RESEARCH IN MOTION, LTD.,

                                                     Defendant-Appellant.



Before MICHEL,* Chief Judge, SCHALL, and LINN, Circuit Judges.


                                       ORDER

        A combined petition for panel rehearing and rehearing en banc was filed by

Research In Motion, Ltd. (“RIM”). A response thereto was invited by the court and filed

by NTP, Inc. (“NTP”).    Briefs of amicus curiae were filed by Earthlink, Inc.; The

Canadian Chamber of Commerce; Information Technology Association of Canada; and

The Government of Canada. Thereafter, these filings were referred to the merits panel

that heard the appeal.




        *
              Paul R. Michel assumed the position of Chief Judge on December 25,

2004.




03-1615                                1
Upon consideration thereof,

         IT IS ORDERED THAT:

         (1)   the petition for panel rehearing is granted for the limited purpose of

revising portions of the opinion treating Section 271, and

         (2)   the previous opinion of the court in this appeal, issued on December 14,

2004 and reported at 392 F.3d 1336, is withdrawn. The new opinion accompanies this

order.



                                         FOR THE COURT



__August 2,2005___                         s/Jan Horbaly     ___
     Date                                Jan Horbaly
                                         Clerk




03-1615                                  2